Citation Nr: 1444652	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  07-17 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity prior to March 25, 2014.

2.  Entitlement to a rating in excess of 50 percent for the service-connected peripheral neuropathy of the right upper extremity beginning on March 25, 2014.

3.  Entitlement to a rating in excess of 10 percent for the service-connected left upper extremity weakness, residuals of cerebrovascular accident with peripheral neuropathy (previously characterized as peripheral neuropathy) prior to March 25, 2014.

4.  Entitlement to a rating in excess of 40 percent for the service-connected left upper extremity weakness, residuals of cerebrovascular accident with peripheral neuropathy (previously characterized as peripheral neuropathy) beginning on March 25, 2014.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

A Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to August 1969.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the RO that denied ratings in excess of 10 percent for the service-connected peripheral neuropathy of the right and left upper extremities.  

In August 2010, the RO granted service connection for left upper extremity weakness (non-dominant), residuals of cerebrovascular accident and assigned a 20 percent rating, effective on May 15, 2009.  

The Board remanded the case for further development in September 2010.  

By a decision dated in February 2012, the Board denied ratings in excess of 10 percent for the service-connected right and left upper extremity peripheral neuropathy. 

The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In a September 2012 Joint Motion for Partial Remand, the parties requested that the Court vacate that portion of the Board's decision that denied the claims of increased ratings for right and left upper extremity peripheral neuropathy.

In a September 2012 Order, the Court vacated the Board's February 2012 decision that denied increased ratings for peripheral neuropathy of the right and left upper extremity and remanded the matters for further consideration and instructions consistent with the September 2012 Joint Motion for Partial Remand.

In August 2013, the Board remanded the matter to the RO for further development; namely, to obtain outstanding VA treatment records and to afford the Veteran a new and contemporaneous VA examination.  There has been substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also in August 2013, the Board remanded the issue of a total rating based on individual unemployability by reason of service-connected disability (TDIU).  The Board found that the issue had been raised by the record, but not addressed by the RO.  

However, as this issue was granted by the RO in August 2010 and represents a full grant of benefits sought with respect to the issue, it is no longer on appeal and will not be further addressed.  

By rating decision in May 2014, the RO increased the rating for the service-connected peripheral neuropathy of the right upper extremity to 50 percent disabling, effective on March 25, 2014, and recharacterized the service-connected left upper extremity disabilities as left upper extremity weakness due to cerebrovascular accident with peripheral neuropathy, and assigned a 40 percent disability rating, also effective on March 25, 2014.  

The matter is once again before the Board for the purpose of appellate disposition.



FINDINGS OF FACT

1.  Prior to March 25, 2014, the service-connected right upper extremity peripheral neuropathy is shown to have been manifested by no more than mild incomplete paralysis of the median nerve.

2.  Beginning on March 25, 2014, the service-connected right upper extremity peripheral neuropathy is shown to be manifested by no more than severe incomplete paralysis of the median nerve.  

3.  Beginning on September 15, 2009, but no earlier, the service-connected left upper extremity weakness, residuals of cerebrovascular accident with peripheral neuropathy (previously characterized as peripheral neuropathy), is shown to have been productive of severe incomplete paralysis of the median nerve; complete paralysis of the median nerve is not demonstrated.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 percent for the service-connected right upper extremity peripheral neuropathy prior to March 25, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8515 (2013).

2.  The criteria for the assignment of a rating in excess of 50 percent for the service-connected right upper extremity peripheral neuropathy beginning on March 25, 2014, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8515 (2013).

3.  The criteria for the assignment of an increased rating of 40 percent for the service-connected left upper extremity weakness, residuals of cerebrovascular accident with peripheral neuropathy, are met as of May 15, 2009, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8515 (2013).

4.  The criteria for the assignment of a rating in excess of 40 percent for the service-connected left upper extremity weakness, residuals of cerebrovascular accident with peripheral neuropathy, are not met beginning on May 15, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Here, the duty to notify was satisfied by an October 2005 letter, sent prior to the April 2006 rating decision which is appealed herein, which explained how VA could assist the Veteran with obtaining evidence in support of his increased rating claims.  

The Board also finds that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, post service treatment records and Social Security Administration records have been obtained.  He has been afforded VA examinations and the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He was afforded the opportunity to attend a Board hearing which he declined.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Facts

The Veteran is shown by the medical evidence to be right hand dominant.

The VA treatment records from February 2006 to September 2006 collectively showed that the Veteran complained of a mild burning and tingling in his arms, with some records noting that deep tendon reflexes (DTR's) in the upper extremities were symmetrical and normal, and some noting decreased DTR's, including a DTR finding of 1+ on an April 2006 neurological record.  

There is also an April 2006 physical therapy record reflecting the Veteran's complaint of shoulder pain along with a finding of muscle imbalances.  These records further showed that the Veteran had good arm power and his muscle strength was 5/5.  

The Veteran complained at a March 2006 VA examination of a severe burning sensation down his arms.  He also reported mild paresthesias, dysesthesias and sensory abnormalities.  Findings revealed normal muscle mass and power, and mild diminution to touch and pinprick.  

The Veteran's extremities were noted to be functionally normal with no flare ups.  Tendon jerks were not elicited by the examiner because the Veteran stiffened his muscles and defeated the procedure.  He was diagnosed as having mild peripheral neuropathy with no progression over the years.  

A decision from the Social Security Administration in April 2006 awarded the Veteran disability benefits effective in March 2005 due to a number of disabilities, including peripheral neuropathy.

The VA treatment records starting from March 2007 show that the Veteran complained of increased left arm weakness and pain as well as left hand numbness.  He reported that the burning pain he had previously reported had cleared up.  Deep tendon reflexes were noted to be reduced/depressed, and he was started on a trial of gabapentin in April 2008.  He complained of no grip strength in his left hand at an August 2008 neurological consult.  

The Veteran reported at a January 2010 VA orthopedic consultation having almost a useless left arm for two years without injury.  He also said that the entire left extremity went numb during intervals of minutes or hours.  Range of motion of the upper left extremity revealed left shoulder forward elevation to 130 degrees, abduction to 90 degrees and external rotation to 50 degrees.  He was noted to have left shoulder supraspinatus rotator cuff tear and left elbow lateral epicondylitis.

The VA examination findings in June 2010 noted that the Veteran had partial paralysis of the left upper extremity with upper extremity drift indicative of muscle weakness from his cerebrovascular accident.  He reported having a stroke, possibly a series of them, with the most recent one occurring in 2007 with residuals.  

The Veteran's upper extremity strength was noted to be that of 3-3+/5 on the left and 5/5 on the right.  There was left hand weakness with very little grip.  Grip strength on the left hand was assessed as being less than 3.  There was also slight diminution on sensory examination.  

At a VA examination in October 2010, the Veteran complained of having finger numbness for three to four years that caused him to frequently drop objects.  He was noted to have slightly decreased sensation and was diagnosed as having mild peripheral neuropathy of the upper extremities.  

The Veteran was noted at a VA examination in March 2014 to have intermittent upper extremity pain, paresthesias and/or dysthesias and numbness, all assessed as moderate in degree.  His grip strength was 4/5 and he had muscle atrophy in the intrinsic muscles of his hands.  DTR's were 1+.  Sensory findings were decreased in the hands/fingers.  

The Veteran's muscle strength testing revealed elbow flexion and wrist flexion in the right upper extremity was 5/5 and pinch (thumb to index finger) on the right was 4/5.  Additional findings show that nerve testing was normal for the right median, ulnar and radicular nerves.  

The Veteran was diagnosed as having severe peripheral neuropathy secondary to diabetes mellitus.  In terms of functional impairment, the examiner opined that functional impairment of an extremity due to the peripheral nerve conditions was not to the degree that no effective function remained other than that which would be equally served by an amputation with prosthesis.  This condition was noted to have no impact on the Veteran's work.


III.  Analysis

It should be noted at the outset that the service-connected peripheral neuropathy of the right and left upper extremities and residuals of a cerebrovascular accident manifested by left upper extremity weakness is complicated by his nonservice connected cervical condition and left-sided shoulder and elbow conditions.  

In this regard, the record reflects that the Veteran was treated for cervical radiculopathy and underwent C4-5 anterior discectomy and fusion.  He was also treated for left lateral epicondylitis and left shoulder supraspinatous cuff tear (see November 2009 VA outpatient treatment record).  

Thus, to the extent that it is not possible to separate the effects of service-connected and non-service-connected upper extremity disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


A.  Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  

The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disability.  38 C.F.R. § 4.14.  

It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The rating schedule provides guidance for rating neurologic disabilities.  With respect to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  

The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Here, the Veteran's upper extremity disabilities are rated under Diagnostic Code (Code) 8515 for impairment of the median nerve.  

A 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve of either upper extremity.  

Moderate incomplete paralysis of the median nerve of the major upper extremity is rated as 30 percent disabling.  Moderate incomplete paralysis of the median nerve of the minor upper extremity is rated as 20 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.


B.  Discussion

1.  Right Upper Extremity Disability Prior to March 25, 2014

The Veteran is in receipt of a 10 percent rating for peripheral neuropathy of the right upper extremity for the period prior to March 25, 2014.  His symptoms for this period as noted included subjective complaints of burning and tingling in the arms and objective findings of sensory abnormalities and decreased deep tendon reflexes.  

As to the burning and tingling in the Veteran's arms, this was noted to be mild on an April 2006 VA treatment record, and the Veteran reported mild paresthesias and dysthesias at the March 2006 VA examination, though he also reported experiencing a severe burning sensation.  

The findings in March 2006 revealed mild diminution of touch and pinprick.  Deep tendon reflexes are shown on some records to be decreased, such as reflexes of 1+ on an April 2006 record, while other records dated the same month show that they were symmetrical and normal.  Additional findings in 2006 include physical therapy findings in April 2006 of muscle imbalances of the sternal-humeral and vertebral-humeral muscles, as well as normal muscle mass and power, and motor strength of 5/5.  

Notably, the March 2006 VA examiner reported that the Veteran's extremities were functionally normal with no flare ups, and opined that his sensory abnormalities did not affect his activities of daily living.  These findings reflect no more than mild incomplete paralysis of the median nerve on the right.

Right upper extremity findings remained essentially unchanged in subsequent years for the period prior to March 25, 2014, with VA outpatient treatment records showing decreased DTRS.  

Although a VA neuro consult in August 2008 noted diffuse pain in the upper extremities, it was noted to be less so in the right upper extremity.  Muscle strength in the right upper extremity was 5/5 at a June 2010 VA examination with slightly diminished sensation, and the Veteran was diagnosed at an October 2010 VA examination as having mild peripheral neuropathy of the upper extremities.

In short, the severity of the Veteran's sensory impairment and decreased reflexes of the upper right extremity as demonstrated by the objective findings and as assessed by VA medical personnel are consistent with the present 10 percent rating for mild incomplete paralysis of the upper right extremity.  

That is, the evidence simply does not meet the criteria referable to moderate incomplete paralysis of this extremity.  

While Board has considered the Veteran's statements to the effect that a higher rating is warranted, it finds that the medical evidence does not show that a moderate rating is warranted for the upper right extremity at any point prior to March 25, 2014.


2.  Right Upper Extremity Disability From March 25, 2014

The Veteran is in receipt of a 50 percent rating for peripheral neuropathy of the right upper extremity for the period beginning on March 25, 2014.  

While the findings from a VA examination in March 2014 support severe incomplete paralysis of the right upper extremity, they do not likewise show complete paralysis of this extremity.  

As noted, complete paralysis of the median nerve is indicated by symptoms such as considerable atrophy of the muscles of the thenar eminence, absence of flexion of index finger and feeble flexion of the middle finger and being unable to make a fist.  

Although atrophy of hand instrinsics was shown (the severity of which was not noted) in March 2014, and there was loss of grip strength in both upper extremities (assessed as 4/5), no other findings support the criteria for complete paralysis.  

Rather, muscle strength testing revealed elbow flexion and wrist flexion in the right upper extremity was 5/5 in March 2014 and pinch (thumb to index finger) on the right was 4/5.  Additional findings show that nerve testing was normal for the right median, ulnar and radicular nerves.  

Moreover, in terms of functional impairment, the examiner opined that functional impairment of an extremity due to the peripheral nerve conditions was not to the degree that no effective function remained other than that which would be equally served by an amputation with prosthesis.  He went on to opine that the Veteran's peripheral nerve condition did not impact his ability to work.  

In sum, the Board finds that the Veteran's overall disability picture of his right upper extremity for the period from March 25, 2014, as shown by evidence does not support the criteria for complete paralysis in this extremity.  38 C.F.R. §§ 4.1, 4.124a, Code 8515.  

To the extent that the Board has considered the Veteran's statements to the effect that a higher rating is warranted, it finds that the medical evidence does not show that a rating for complete paralysis is warranted for the right upper extremity at any point from March 25, 2014.


3.  Left Upper Extremity Disability Prior to and From March 25, 2014

The Veteran is in receipt of a 10 percent rating for peripheral neuropathy of the left upper extremity for the period prior to March 25, 2014.  The evidence shows that his left upper extremity symptoms in 2006 were essentially the same as his right upper extremity symptoms.  

That is, findings in 2006 included subjective complaints of burning and tingling in the arms and objective findings of sensory abnormalities and decreased deep tendon reflexes.  As to the burning and tingling in the Veteran's arms, this was noted to be mild on an April 2006 VA treatment record, and the Veteran reported mild paresthesia and dysthesias at the March 2006 VA examination, though he also reported experiencing a severe burning sensation.  

Findings in March 2006 revealed mild diminution of touch and pinprick.  Deep tendon reflexes though shown on some records to be decreased, such as reflexes of 1+ on an April 2006 record, other records show that they were symmetrical and normal.  Additional findings in 2006 include physical therapy findings in April 2006 of muscle imbalances of the sternal-humeral and vertebral -hymeral muscles, as well as normal muscle mass and power, and motor strength of 5/5.  

Notably, the March 2006 VA examiner reported that the Veteran's extremities were functionally normal with no flare ups and opined that his sensory abnormalities did not affect his activities of daily living.  These findings reflect no more than mild incomplete paralysis of the median nerve on the left.

However, VA treatment and examination reports beginning in 2007 show increased symptoms in the upper left extremity due to service-connected cerebrovascular accident that the Veteran suffered in 2007 with residuals.  

In this regard, the Veteran began complaining in 2007 of increased left arm weakness and pain and loss of grip strength in the left hand.  He reported having a "useless left arm" for two years at a January 2010 VA orthopedic examination, and reported at an October 2010 VA examination that he had finger numbness for three to four years.  Objective findings at the June 2010 VA examination revealed left upper extremity strength of 3 - 3 1/2 and left hand grip strength of less than 3.  

The Board thus finds that the Veteran's increased left upper extremity symptomatology as manifested by increased weakness, pain and loss of left hand grip strength satisfies the criteria under Code 8515 for severe incomplete paralysis of the median nerve.  

Although these symptoms first became manifest following a cerebrovascular accident in 2007, the Board is precluded from assigning an increased (40 percent) rating any earlier than the effective date that the RO granted service connection for residuals of the cerebrovascular accident, on May 15, 2009.  See 38 C.F.R. § 3.400.  

Accordingly, the Veteran is entitled to a 40 percent rating for left upper extremity weakness, residuals of cerebrovascular accident with peripheral neuropathy, effective May 15, 2009, but no earlier.

A rating in excess of 40 percent from May 15, 2009, is not warranted by the evidence as there is no showing of complete paralysis of the median nerve on the left.  

Rather, the Veteran demonstrated left shoulder range of motion at a January 2010 orthopedic consult of forward elevation to 130 degrees, abduction to 90 degrees and external rotation to 50 degrees, and was specifically noted at a June 2010 VA examination to have partial paralysis of the left upper extremity.   

Complete paralysis of the median nerve is indicated by symptoms such as considerable atrophy of the muscles of the thenar eminence, absence of flexion of index finger and feeble flexion of the middle finger and being unable to make a fist.  

Although atrophy of hand instrinsics was shown (the severity of which was not noted) in March 2014, and there was loss of grip strength in both upper extremities (assessed as 4/5), no other findings support the criteria for complete paralysis.  

Rather, muscle strength testing revealed elbow flexion and wrist flexion in the left upper extremity was 5/5 in March 2014 and pinch (thumb to index finger) on the right was 4/5.  Additional findings show that nerve testing was normal for the right median, ulnar and radicular nerves.  

Moreover, in terms of functional impairment, the examiner opined that functional impairment of an extremity due to the peripheral nerve conditions was not to the degree that no effective function remained other than that which would be equally served by an amputation with prosthesis.  He went on to opine that the Veteran's peripheral nerve condition did not impact his ability to work.  

In sum, the Board finds that the Veteran's overall disability picture of his left upper extremity for the period from March 25, 2014, as shown by evidence does not support the criteria for complete paralysis in this extremity.  38 C.F.R. §§ 4.1, 4.124a, Code 8515.  

While the Board has considered the Veteran's statements to the effect that a higher rating is warranted, it finds that the medical evidence does not show that a rating for complete paralysis is warranted for the left upper extremity at any point from March 25, 2014.


C.  Extraschedular Consideration

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion here reflects that the symptoms of the service-connected left upper extremity weakness and peripheral neuropathy of both extremities are fully contemplated by the applicable rating criteria.  

The terminology used in the criteria of mild, moderate, moderately severe, and severe to describe the degree of incomplete paralysis are broad enough to encompass all of the symptoms experienced by the Veteran.  

Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for consideration of an extraschedular rating for these disabilities is not warranted. 38 C.F.R. § 3.321(b)(1).




ORDER

An increased rating in excess of 10 percent for the service-connected peripheral neuropathy of the right upper extremity prior to March 25, 2014, is denied.  

An increased rating in excess of 50 percent for the service-connected peripheral neuropathy of the right upper extremity beginning on March 25, 2014, is denied.  

An increased rating of 40 percent, but no higher, for the service-connected left upper extremity weakness, residuals of cerebrovascular accident with peripheral neuropathy (previously characterized as peripheral neuropathy) effective on September 15, 2009 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


